Case 3:21-cv-00535-DJN Document 1 Filed 08/17/21 Page 1 of 16 PageID# 83




                                                    3:21cv535
Case 3:21-cv-00535-DJN Document 1 Filed 08/17/21 Page 2 of 16 PageID# 84
Case 3:21-cv-00535-DJN Document 1 Filed 08/17/21 Page 3 of 16 PageID# 85
Case 3:21-cv-00535-DJN Document 1 Filed 08/17/21 Page 4 of 16 PageID# 86
Case 3:21-cv-00535-DJN Document 1 Filed 08/17/21 Page 5 of 16 PageID# 87
Case 3:21-cv-00535-DJN Document 1 Filed 08/17/21 Page 6 of 16 PageID# 88
Case 3:21-cv-00535-DJN Document 1 Filed 08/17/21 Page 7 of 16 PageID# 89
Case 3:21-cv-00535-DJN Document 1 Filed 08/17/21 Page 8 of 16 PageID# 90
Case 3:21-cv-00535-DJN Document 1 Filed 08/17/21 Page 9 of 16 PageID# 91
Case 3:21-cv-00535-DJN Document 1 Filed 08/17/21 Page 10 of 16 PageID# 92
Case 3:21-cv-00535-DJN Document 1 Filed 08/17/21 Page 11 of 16 PageID# 93
Case 3:21-cv-00535-DJN Document 1 Filed 08/17/21 Page 12 of 16 PageID# 94
Case 3:21-cv-00535-DJN Document 1 Filed 08/17/21 Page 13 of 16 PageID# 95
Case 3:21-cv-00535-DJN Document 1 Filed 08/17/21 Page 14 of 16 PageID# 96
Case 3:21-cv-00535-DJN Document 1 Filed 08/17/21 Page 15 of 16 PageID# 97
Case 3:21-cv-00535-DJN Document 1 Filed 08/17/21 Page 16 of 16 PageID# 98
